United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60894
                          Summary Calendar


MARIA FELICITAS CRUZ DE GOMEZ, also known as Felicitas Cruz
De Gomez,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 534 904
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Maria Felicitas Cruz De Gomez (Gomez) petitions for review

of the Board of Immigration Appeals’ (BIA’s) decision denying

adjustment of status.   We hold that substantial evidence does not

compel a reversal of the immigration judge’s finding that Gomez

did not enter the United States under advance parole and was

therefore statutorily ineligible for adjustment of status.         See

Majd v. Gonzales, 446 F.3d 590, 594 (5th Cir. 2006); Mortera-Cruz

v. Gonzales, 409 F.3d 246, 249, 256 (5th Cir. 2005).      We further


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-60894
                               -2-

hold that under the circumstances of her case, it was not

unreasonable for the immigration judge to require Gomez to

provide evidence corroborating her testimony that she had entered

the United States under advance parole.   Cf. Zhao v. Gonzales,

404 F.3d 295, 304 (5th Cir. 2005).

     Finally, Gomez’s untimely request to toll or stay the period

of voluntary departure is refused.   Cf. Bocova v. Gonzales, 412

F.3d 257, 266, 268 (1st Cir. 2005); Garcia v. Ashcroft, 368 F.3d

1157, 1159 (9th Cir. 2004).

     PETITION DENIED.